Title: To James Madison from John Montgomery, Ca. 26 April 1806 (Abstract)
From: Montgomery, John
To: Madison, James


                    § From John Montgomery. Ca. 26 April 1806. “Memorial of John Montgomery Citizen of the united States of America now resident in the City of Alicante Merchant [illegible] Respectfully representeth to Your Excellency that during His residence in Boston for many Years, he had the honour of enjoying the confidence of the principal Merchants of that City And hopes that in consederation of a letter that He received from the Honourable Secretary of State under the 9th April 1798 As Appears by the Journals of Congress, Assuring Your Memorialist that had his memorial Arrived previous to Mr William Willis appointment of Consul for the United States at the Port of Barcelona, that His petition would have been Attended to and prefered, that his present one will be supported, The Port of Santandera being now Vacante by the demise of Consul Obrien Your memorialist solicits the honour of being Appointed Consul for the Above Port in Attention to the Honourabl Charles Pinckney recommendation of him Which will Appear in the above Journals, Which Office He Will indeavour to fill with the dignity that it merits.”
                